DETAILED ACTION
Acknowledgements
The amendment filed 4/11/2022 is acknowledged.
Claims 1-3, 5-10, 12-16, and 18-23 are pending.
Claims 5-6, 12-13, and 19 are withdrawn.
Claims 1-3, 7-10, 14-16, 18 and 20-23 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the claims are directed to a technical process for management and creation of digital content because they provide a prompt for input of credentials to link accounts and automatically generating a calendar. Applicant further states that these features of the claims provide a practical application, and the claims provide significantly more than the abstract idea because they provide a solution to the technological problem of generating a calendar corresponding to a set of user accounts based on user credentials.
Examiner notes, however, that the claims recite steps in which two accounts are linked to form a group and a calendar is created and shared with the group. Account management involving grouping two or more user accounts to allow a calendar to be shared between the users is a method of organizing human activity because it involves a commercial or legal interaction that involves managing accounts and the rights of users to access information. It is also directed to managing personal behavior or relationships or interactions between people, because linking accounts of users involves managing the relationship of the users, and the sharing of a calendar among the users allows the users to coordinate their schedules. The claims do not provide a practical application or significantly more than the abstract idea because creating a calendar corresponding to a group of uses is not a technological problem, but rather a problem related to organizing human activity or behavior. Further, the use of additional elements such as a non-transitory computer readable medium comprising code executable by one or more processors, a first device comprising the non-transitory computer readable medium, a content management system and one or more processors to perform the steps, and the automation of the generation of the calendar, only involve using a computer as a tool to automate and/or implement the abstract idea.
Regarding the rejection of the claims under 35 USC 103, applicant states that Gatz does not disclose providing a prompt, from within a first account, for pre-defined credentials for a second account. However, examiner notes that Gatz discloses a user of a first account entering a password for a second account (Gatz Figure 11; ¶¶ 42, 69-72). Therefore, Gatz discloses this feature.
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Election/Restrictions
Applicant’s election of Species A in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the election, applicant indicated that claim 20 is withdrawn. However, because claim 20 is similar in scope to claims 7 and 14, claim 20 is also examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-10, 14-16, 18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
In the instant case, claims 1-3, 7, and 21 are directed to a non-transitory computer-readable storage medium, claims 8-10, 14, and 22 are directed to a system comprising a content management system and a processor, and claim 15-16, 18, and 23. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite account management involving grouping two or more user accounts to allow a calendar to be shared between the users, which is an abstract idea. Specifically, the claims recite “receiving a request to create a user group,” “identifying a first user account from which the request is received, wherein the request is received from the first user account . . .,” “providing, from within the first user account, a first prompt for input of a second user account to be included in the user group,” “providing, from within the first user account, a second prompt for pre-defined user credentials for the second user account,” “providing a third prompt for selection of services to be shared by the user group,” and “causing the user group to be created in response to receiving the pre-defined user credentials, wherein the user group includes the first user account and the second user account, wherein the first user account and the second user account are linkable . . .,” and “in response to the user group being created, . . . generating a group calendar, wherein the first user account and the second user account are granted access to a shared calendar in accordance with membership to the user group” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because is describes a process of creating a calendar and managing accounts to control the rights of users to access the calendar, which involves managing personal behavior or relationships or interactions between people, and is also a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a non-transitory computer readable medium comprising code executable by one or more processors, a first device comprising the non-transitory computer readable medium, a content management system, one or more processors, and automatic generation of the calendar, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “receiving a request to create a user group,” “identifying a first user account from which the request is received, wherein the request is received from the first user account . . .,” “providing, from within the first user account, a first prompt for input of a second user account to be included in the user group,” “providing, from within the first user account, a second prompt for pre-defined user credentials for the second user account,” “providing a third prompt for selection of services to be shared by the user group,” and “causing the user group to be created in response to receiving the pre-defined user credentials, wherein the user group includes the first user account and the second user account, wherein the first user account and the second user account are linkable . . .,” and “in response to the user group being created, . . . generating a group calendar, wherein the first user account and the second user account are granted access to a shared calendar in accordance with membership to the user group.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a non-transitory computer readable medium comprising code executable by one or more processors, a first device comprising the non-transitory computer readable medium, a content management system, one or more processors, and automatic generation of the calendar to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of account management involving grouping two or more user accounts to allow a calendar to be shared between the users. As discussed above, taking the claim elements separately, the these additional elements perform the steps or functions of “receiving a request to create a user group,” “identifying a first user account from which the request is received, wherein the request is received from the first user account . . .,” “providing, from within the first user account, a first prompt for input of a second user account to be included in the user group,” “providing, from within the first user account, a second prompt for pre-defined user credentials for the second user account,” “providing a third prompt for selection of services to be shared by the user group,” and “causing the user group to be created in response to receiving the pre-defined user credentials, wherein the user group includes the first user account and the second user account, wherein the first user account and the second user account are linkable . . .,” and “in response to the user group being created, . . . generating a group calendar, wherein the first user account and the second user account are granted access to a shared calendar in accordance with membership to the user group.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of account management involving grouping two or more user accounts to allow a calendar to be shared between the users. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-3, 7, 9-10, 14, 16, 18, and 20-23 further describe acts involved in carrying out the abstract idea of account management involving grouping two or more user accounts to allow a calendar to be shared between the users, and characteristics of calendars that are shared. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 14-16, 18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 1 is directed to “a non-transitory computer readable medium comprising computer readable code executable by one or more processors,” but recites “receive, at a first device comprising the non-transitory computer readable medium, a request to create a user group.” This is an act performed by a first device distinct from the one or more processors carrying out the steps. Although the claim recites that the first device comprises the non-transitory computer readable medium, the claim is directed to the medium. Thus, the first device is distinct from the claimed medium. Additionally, the functions are performed by one or more processor, which are also distinct from the first device. Therefore, it is unclear whether the metes and bounds of the claim defined by the claim language is limited to the non-transitory computer readable medium comprising computer readable code executable by one or more processors, or whether the metes and bounds of the claim also includes the first device.
Claims 2-3, 7, and 21 are also rejected as each depends on claim 1.
Claim 8 is directed to “a system comprising: a content management system from which one or more user accounts associated with one or more users are maintained; and one or more processors comprising computer readable code executable by the one or more processors.” However, the claim recites “receive a request to create a user group at a first device associated with the content management system.” This is an act performed by a first device distinct from the content management system and processor of the claimed system. Although the claim recites that the first device is “associated with the content management system,” the first device remains distinct from the content management system as the content management system does not comprise the first device. Therefore, it is unclear whether the metes and bounds of the claim defined by the claim language is limited to the system comprising the content management system and one or more processors, or whether the metes and bounds of the claim also includes the first device.
Claims 9-10, 14, and 22 are also rejected as each depends on claim 8.
Claim 15 recites “wherein the request is received from the first user account on a first device.” It is unclear whether this limitation requires that the request be received on a first device, or whether “on a first device” only describes where the first user account is located.
Claims 16, 18, and 23 are also rejected as each depends on claim 15.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Lack of Antecedent Basis
Claim 20 recites the limitation "the selected services" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21-23 recites the limitation "the prompt for services to be shared" in lines 1, 1-2, and 1-2, or each claim, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Means Plus Function
Claim limitation “content management system from which one or more user accounts associated with one or more uses are maintained . . .” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it recites a generic placeholder (“content management system”) coupled with a function (“from which one or more user accounts associated with one or more uses are maintained . . .”) and it not modified by sufficient structure for performing the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9-10, 14, and 22 are also rejected as each depends on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10, 14-15, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gatz, et al. (US 2002/00498060) (“Gatz) in view of Los (US 2014/0149886).
Regarding claims 1, 8, and 15, Gatz discloses a system comprising:
a content management system from which one or more user accounts associated with one or more users are maintained (Gatz Figures 3-4, 10, 12 ¶¶ 47-49, 54, 58, 67-71); 
one or more processors and a non-transitory computer readable medium comprising computer readable code executable by one or more processors to perform a method comprising:
receiving, at a first device comprising the non-transitory computer readable medium, a request to create a user group (Gatz Figure 10; ¶¶ 42, 63-64, 67-68);
identifying a first user account of the one or more user accounts from which the request is received (Gatz Figures 8-9; ¶¶ 63-66);
providing, from within the first user account, a first prompt for input of a second user account of the one or more user accounts to be included in the user group (Gatz Figures 10-11; ¶¶  Gatz Figure 11; ¶¶ 58-59, 64, 68-72);
providing, from within the first user account, a second prompt for pre-defined user credentials for the second user account (Gatz Figure 11; ¶¶ 42, 69-72);
causing the user group to be created in response to receiving the pre-defined user credentials, wherein the user group includes the first user account and the second user account, wherein the first user account and the second user account are linkable by a content management system, and (Gatz ¶¶ 42, 47, 49, 53-56, 68-79);
in response to the user group being created, automatically granting access to group content, wherein the first user account and the second user account are granted access to the group content in accordance with membership to the user group, and where the content includes a calendar (Gatz Figure 12; ¶¶ 47, 71-76).
Gatz does not specifically disclose automatically generating a group calendar, wherein the user accounts are granted access to the shared calendar in accordance with membership to the user group. 
Los discloses automatically generating a group calendar, wherein the user accounts are granted access to the shared calendar in accordance with membership to the user group (Los Figure 3; ¶¶ 2, 14, 16, 30-34, 44, 50-51).
Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date the of the invention to modify the method of Gatz to include automatically generating a group calendar, wherein the user accounts are granted access to the shared calendar in accordance with membership to the user group, as disclosed in Los, in order to allow for a team to more easily schedule meetings or other activities and to update invitations when new members are added (Los ¶¶ 1-2, 16).
Regarding claims 3 and 10, Gatz does not specifically disclose that upon creation of the user group, the first user account is granted access to calendar data associated with the second user account and the second user account is granted access to calendar data associated with the first user account.
Los discloses that upon creation of the user group, the first user account is granted access to calendar data associated with the second user account and the second user account is granted access to calendar data associated with the first user account (Los Figure 3; ¶¶ 2, 14, 16, 30-34, 44, 50-51).
Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date the of the invention to modify the method of Gatz to include the first user account being granted access to calendar data associated with the second user account and the second user account being granted access to calendar data associate with the first user account, as disclosed in Los, in order to allow for a team to more easily schedule meetings or other activities and to update invitations when new members are added (Los ¶¶ 1-2, 16).
Regarding claims 7, 14, and 20, Los discloses The non-transitory computer readable medium of claim 1, further comprising computer readable code to: detect that the second user account has been removed from the user group; in response to detecting that the second user account has been removed from the user group, disable access of the second user account to the selected services (Los ¶¶ 2, 14, 16, 47, 52).
Regarding claim 18, Los discloses that upon creation of the user group, the first user account and the second user account are granted access to one or more of a group consisting of a shared calendar associated with the user group and a shared task list associated with the user group (Los Figure 3; ¶¶ 2, 14, 16, 30-34, 42, 44-45, 50).
Regarding claims 21-23, Gatz discloses that the prompt for services to be shared includes at least one of a shared calendar, shared task list, shared media data, or location information (Gatz Figure 12; ¶¶ 71-76).


Claims 2, 9, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Gatz in view of Los and Perlman (US 2011/0106675).
Regarding claims 2, 9, and 16, Gatz discloses that the second prompt comprises a first option to enter the pre-defined user credentials for the second user account at the first device (Gatz Figure 11; ¶¶ 42, 68-72).
Gatz in view of Los does not specifically disclose a second option to transmit an invitation message to a second device associated with the second user account to prompt entry of the pre-defined user credentials for the second user account
Perlman discloses an option to transmit an invitation message to a second device associated with the second user account to prompt entry of the pre-defined user credentials for the second user account (Perlman ¶¶ 46-47, 58-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Gatz in view of Los to include an option to transmit an invitation message to a second device associated with the second user account to prompt entry of the pre-defined user credentials for the second user account, as disclosed in Perlman, in order to allow a second user to authorize an action from the second user account that is requested by the first user, such as a payment  requested from the second user by the first user (Perlman ¶¶ 47, 61-65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685